     Case 3:19-cv-00693-MMD-CLB Document 60 Filed 08/16/21 Page 1 of 19


1

2

3                                UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6      CATHERINE CASTELLANOS, et al.,                    Case No. 3:19-cv-00693-MMD-CLB

7                                    Plaintiffs,                      ORDER
              v.
8
       CITY OF RENO, et al.,
9
                                  Defendants.
10

11    I.     SUMMARY

12           In this putative class action, adult interactive cabaret performers and patrons

13    challenge provisions of the Reno Municipal Code as violating the First and Fourteenth

14    Amendments of the Constitution. (ECF No. 1.) Before the Court is Plaintiffs’ motion to

15    certify three classes: the Dancers Class, the All Female Dancers Class, and the 18 to 21

16    Year Old Patron Class.1 (ECF No. 49 (“Motion”).) The Court heard argument on the

17    Motion on July 26, 2021.

18           As further explained below, the Court finds that Plaintiffs have failed to

19    demonstrate the requirements for class certification are met for each class. Specifically,

20    Plaintiffs have not shown that joinder would be impracticable for the Under 21 Dancers

21    Class, that proposed class counsel is adequate to represent the Under 21 Dancers and

22    All Female Dancers Classes, that the Named Plaintiffs’ claims are typical of the entire All

23    Female Dancers Class, or that the 18 to 21 Year Old Patron Class is so numerous that a

24    class mechanism is preferable to an individual action. Accordingly, the Court will deny

25    Plaintiffs’ Motion as to each proposed class.

26    ///

27    ///

28
             1Defendants   responded (ECF No. 52) and Plaintiffs replied (ECF No. 55.)
     Case 3:19-cv-00693-MMD-CLB Document 60 Filed 08/16/21 Page 2 of 19


1     II.    BACKGROUND

2            Named Plaintiffs are seven adult interactive cabaret performers and one adult

3     interactive cabaret patron. Plaintiffs challenge several provisions of the Reno Municipal

4     Code (“RMC”), which were amended and adopted in 2019.

5            A.     Amendments to the Reno Municipal Code

6            On May 8, 2019, the Reno City Council adopted ordinances amending RMC

7     provisions applicable to adult interactive cabarets, performers, and patrons. (ECF No. 52-

8     4 at 27-30.) As part of those amendments, the City deleted certain licensing provisions

9     from Chapter 8 of the RMC, made certain modifications, and incorporated them into

10    Chapter 4. (ECF Nos. 52-5, 52-6.) Chapter 8 of the RMC addresses “Public Peace,

11    Safety, and Morals,” and Chapter 4 is Reno’s “Business License Code.” (ECF Nos. 52-5,

12    52-6.) The City also amended some provisions in Chapter 5, which addresses “Privileged

13    Licenses, Permits and Franchises.” (ECF No. 52-8.)

14                  1.     Adult Interactive Cabaret Performer Defined

15           Relevant to each of Plaintiffs’ challenges is how the City defines an “adult

16    interactive cabaret performer. The definition is found in Chapters Four and Five of the

17    RMC:

18           any person male or female who is an employee or independent contractor
             of an adult interactive cabaret and who, with or without any compensation
19           or other form of consideration, performs as a sexually-oriented dance,
             exotic dancer, stripper or similar dancer, actor, model, entertainer or worker
20           whose performance on a regular and substantial basis emphasizes
             exposure of and focus on the adult interactive cabaret performer’s specified
21           anatomical areas . . .

22    (ECF Nos. 52-8 at 6 (RMC § 5.06.011(a)(i)); 52-6 at 4 (RMC § 4.07.007(b)).)2 This

23    definition turns in part on the definition of ‘specified anatomical areas,’ which the City

24    states are:

25           (1) Less than completely or opaquely covered: human genitals or pubic
             region; buttock; or female breast below a point immediately above the top
26

27           2These   definitions are identical and are located in Chapter 4.07, titled “Adult
      Business” (ECF No. 52-6 at 3), and Chapter 5.06, titled “Adult Interactive Cabarets” (ECF
28    No. 52-8 at 3).

                                                   2
     Case 3:19-cv-00693-MMD-CLB Document 60 Filed 08/16/21 Page 3 of 19


1            of the areola; and (2) Human male genitals in a discernibly turgid state, even
             if completely or opaquely covered.3
2

3     (ECF No. 52-8 at 7 (RMC § 5.06.011(h)).)

4            These provisions are the foundation for Plaintiffs’ first equal protection claim

5     alleged by the All Female Dancers Class. (ECF No. 1 at 27-31)

6                    2.    Age Restriction

7            A provision the City Council deleted from Chapter 8, modified, and added to

8     Chapter 5 is RMC § 5.06.080, “Adult interactive cabaret operations.” (ECF No. 52-8 at

9     13-14.) In relevant part, the new section states:

10           No person, whether patron, performer, or otherwise, under the age of
             eighteen years shall be admitted to, or permitted to remain on the premises
11           of, an adult interactive cabaret. No person, including employees and
             performers, under the age of twenty-one years shall be admitted to, or
12           allowed to remain on the premises of, an adult interactive cabaret wherein
             alcohol is provided, served, sold, or consumed.4
13

14    (Id. (RMC § 5.06.080(b).) The previous iteration of this regulation stated “[n]o patron

15    under the age of 21 years shall be admitted to an adult interactive cabaret wherein alcohol

16    is provided, served, or consumed,” but did not bar employees or performers who were

17    under 21 from working at an adult interactive cabaret where alcohol was served. (ECF

18    No. 52-5 at 7 (RMC § 8.21.060(b)) (emphasis added).) The only restriction on performers

19    in the previous regulation was the prohibition for all persons under eighteen from being

20    admitted to or remaining on the premises of adult interactive cabarets. (Id.) Under the

21    newly enacted regulation, performers and patrons alike under the age of 21 may not be

22    admitted to an adult interactive cabaret that served alcohol.

23    ///

24    ///

25

26           3Only  the text in § 5.06.011(h)(2)—“Human male genitals in a discernibly turgid
      state, even if completely or opaquely covered.”—was added by the 2019 amendment.
27    (ECF Nos. 52-5 at 4; 52-8 at 7.)
28           4Thisprovision formerly appeared at RMC § 8.21.060(b) under “Adult interactive
      cabaret regulations.
                                                3
     Case 3:19-cv-00693-MMD-CLB Document 60 Filed 08/16/21 Page 4 of 19


1            This provision is the basis for Plaintiffs’ second equal protection claim alleged by

2     the Under 21 Dancers Class and the 18 to 21 Year Old Patron Class, as well as the Under

3     21 Dancers’ Class’s regulatory taking claim. (ECF No. 1 at 32-36.)

4                   3.      Work Cards and Business Licenses

5            The City Council also deleted provisions regarding work card requirements for

6     adult interactive cabaret performers from Chapter 8, and added similar provisions to

7     Chapter 5. (ECF Nos. 52-5 at 4-5 (RMC § 8.21.040(a); 52-8 at 12 (RMC 5.06.080(a)).)

8     The old provision required the “owners or operators of any adult interactive cabaret” to

9     ensure that “each independent contractor or subcontractor has a current business license

10    and work card” prior to contracting for their services. (ECF No. 52-5 at 4.) The old

11    provision further required the owner/operators to ensure “each adult cabaret performer

12    employed by them as an employee has a current and valid work card” prior to and during

13    the course of employment. (Id. at 5.) The new provision at RMC § 5.06.080(a) echoes

14    this sentiment, but is not identical:

15           No adult interactive cabaret licensee shall allow an employee to work who
             does have a valid work card and a performer to perform who does not have
16           a valid business license and valid work card, as required by Title 4 and Title
             5.
17

18    (ECF No. 52-8 at 12.) The new provision’s language appears to differentiate between

19    ‘employees’ and ‘performers,’ requiring the former to obtain only a work card but the latter

20    to obtain a work card and a valid business license. However, the definition of ‘adult

21    interactive cabaret performer’ includes “any person who is an employee or independent

22    contractor.” (ECF No. 52-8 at 6 (RMC § 5.06.011(a)(i)).)

23           The amended RMC § 5.05.012 sets out the specific requirements for work cards.

24    (ECF No. 52-7 at 9.) “Each adult interactive cabaret employee and . . . performer

25    employed or conducting business as an independent contractor in an adult interactive

26    cabaret” must obtain a work card. (Id. (RMC § 5.05.012(a)).) The regulation goes on to

27    require “[a]n adult interactive cabaret performer shall maintain evidence of an active

28

                                                   4
     Case 3:19-cv-00693-MMD-CLB Document 60 Filed 08/16/21 Page 5 of 19


1     business license,” but does not distinguish between independent contractors and

2     employees. (Id. (RMC § 5.05.012(b)).)

3           This provision is the basis for Plaintiffs’ regulatory taking claim alleged by the All

4     Female Dancers Class and the Under 21 Dancers Class. (ECF No. 1 at 35-37.)

5           B.     Implementation and COVID-19

6           As stated above, the amended RMC provisions were enacted on May 8, 2019.

7     (ECF No. 52-4.) On March 20, 2020, Governor Sisolak issued an emergency directive

8     closing non-essential businesses, including adult entertainment establishments.5 At issue

9     in this litigation is the period between May 8, 2019, when the amended RMC provisions

10    went into effect, and March 20, 2020, when the clubs were closed due to the COVID-19

11    emergency. During this period, performers with the proper work cards and/or business

12    licenses were permitted to work at adult interactive cabarets, subject to the amended

13    RMC provisions. Moreover, patrons over the age of 21 were permitted to remain on the

14    premises of adult interactive cabarets that sold alcohol, but patrons and performers

15    between ages 18 and 21 were not.

16          Plaintiffs allege that their claims arose during this period of time because the

17    amended provisions (1) discriminate on the basis of sex and age; (2) impermissibly

18    interfere with their First Amendment rights of freedom of expression, both in performing

19    and viewing others’ performances at adult interactive cabarets; and (3) work a regulatory

20    taking on the by depriving them of the right to perform after they paid for business

21    licensing and work cards. This suit followed.

22    ///

23

24          5Plaintiffs  reference an executive order issued March 17, 2020, but do not attach
      any documentation to clarify. (ECF No. 49 at 19.) Defendants suggest that Plaintiffs are
25    referring to Emergency Directive 002, issued March 18, 2020, which mandated the
      general public “cease gathering at gaming establishments” effective March 17. 2020.
26    (ECF No. 52 at 4, n.3.) The Court takes judicial notice of Emergency Directive 003, issued
      March 20, 2020, which ordered that “Non-Essential Businesses . . . including, but not
27    limited to . . . adult entertainment establishments” must close by 11:59 p.m. that same
      day. See “Declaration of Emergency for COVID-19 – Directive 003,”
28    https://gov.nv.gov/News/Emergency Orders/2020/2020-03-20 - COVID-
      19 Declaration of Emergency Directive 003 (Attachments)/.
                                                    5
     Case 3:19-cv-00693-MMD-CLB Document 60 Filed 08/16/21 Page 6 of 19


1     III.   LEGAL STANDARD

2            “The class action is ‘an exception to the usual rule that litigation is conducted by

3     and on behalf of the individual named parties only.’” Wal-Mart Stores, Inc. v. Dukes, 564

4     U.S. 338, 348 (2011) (quoting Califano v. Yamasaki, 442 U.S. 682, 700-01 (1979)). The

5     party seeking class certification “must affirmatively demonstrate his compliance with”

6     Federal Rule of Civil Procedure 23. Id. at 350. “Rule 23 does not set forth a mere pleading

7     standard.” Id. Instead, “certification is proper only if the ‘trial court is satisfied, after a

8     rigorous analysis, that the prerequisites of Rule 23(a) have been satisfied.’” Id. at 350-51

9     (quoting Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 160 (1982)). The four Rule 23(a)

10    requirements are numerosity, commonality, typicality, and adequacy of representation.

11    See id. at 349; see also Fed. R. Civ. P. 23(a).

12           “In addition to satisfying Rule 23(a)’s prerequisites, parties seeking class

13    certification must show that the action is maintainable under Rule 23(b)(1), (2), or (3).”

14    Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 614 (1997). A Rule 23(b)(2) class is one

15    where “the party opposing the class has acted or refused to act on grounds that apply

16    generally to the class, so that final injunctive relief or corresponding declaratory relief is

17    appropriate respecting the class as a whole[.]” Fed. R. Civ. P. 23(b)(2). “The key to the

18    (b)(2) class is ‘the indivisible nature of the injunctive or declaratory remedy warranted—

19    the notion that the conduct is such that it can be enjoined or declared unlawful only as to

20    all of the class members or as to none of them.’” See Parsons v. Ryan, 754 F.3d 657,

21    687 (9th Cir. 2014) (quoting Dukes, 564 U.S. at 350).

22           In addition to the explicit requirements of Rule 23, an implied prerequisite to class

23    certification is that the class must be sufficiently definite. The party seeking certification

24    must demonstrate that an identifiable and ascertainable class exists. See Kristensen v.

25    Credit Payment Servs., 12 F. Supp. 3d 1292, 1302 (D. Nev. 2014). To satisfy the

26    ascertainability requirement, a class must be determinable from objective, rather than

27    subjective, criteria. See id. at 1303. The moving party must also affirmatively demonstrate

28    that he or she meets the above requirements. See Parsons, 754 F.3d at 674. However,

                                                    6
     Case 3:19-cv-00693-MMD-CLB Document 60 Filed 08/16/21 Page 7 of 19


1     a court should not “‘turn class certification into a mini-trial’ on the merits.” Edwards v. First

2     Am. Corp., 798 F.3d 1172, 1178 (9th Cir. 2015) (quoting Ellis v. Costco Wholesale Corp.,

3     657 F.3d 970, 983 n.8 (9th Cir. 2011)).

4     IV.    DISCUSSION

5            The Court must determine whether each class meets the four Rule 23(a)

6     prerequisites for certification. Because the All Female Dancers Class presents problems

7     with typicality and adequacy, the Court will not certify that class. While the Under 21

8     Dancers Class presents the same problems as the All Female Dancers Class, but with

9     an additional numerosity problem. The Court therefore will not certify that class. Finally,

10    Plaintiffs have failed to establish that the 18 to 21 Year Old Patron Class is sufficiently

11    numerous. Because that class will not be certified either, the Motion will be denied. The

12    Court will explain its reasoning for each class in turn.

13           A.     All Female Dancers Class

14           Plaintiffs initially sought to certify a class of “all female Adult Interactive Cabaret

15    Performers who were required to pay a fee to the City of Reno as a condition of dancing

16    topless.” (ECF No. 49 at 2.) When further explaining the nature of the class, Plaintiffs

17    asserted the “essential characteristic of a member of the All Female Dancers Class is

18    simply being a female licensed topless dancer in Reno.” (Id. at 6-7.) The crux of Plaintiffs

19    argument is that female performers may not dance topless without a work card and, in

20    some cases, a business license, while male dancers may dance topless without either.

21    (ECF No. 55 at 7-9.) Plaintiffs argue this distinction violates the equal protection clause

22    of the Fourteenth Amendment. (Id.)

23           Defendants argued in their opposition that such a class presented problems with

24    three of the Rule 23(a) requirements, in part based on discrepancies between performers

25    classified as independent contractors and those who were employees. (ECF No. 52 at

26    15-18.) First, Defendants argued that there were typicality and commonality issues with

27    a class comprised of both independent contractors and employees because the owners

28    of the adult interactive cabarets determined whether to consider performers independent

                                                     7
     Case 3:19-cv-00693-MMD-CLB Document 60 Filed 08/16/21 Page 8 of 19


1     contractors or employees, which in turn required some performers to obtain a business

2     license in addition to a work card, as opposed to a work card alone. (Id. at 15-16) That

3     determination, according to Defendants, is the actual cause of the bulk of putative class

4     members’ damages. (Id.) Defendants further argued that class counsel does not meet

5     Rule 23(a)(4)’s adequacy requirement. (Id. at 17-18.) Because class counsel represents

6     the owner of the majority of Reno’s adult interactive cabarets opposing some female

7     performers in pending labor litigation, Defendants argue there is at least an appearance

8     of divided loyalties, if not an actual conflict of interest. (Id.)

9            Plaintiffs in their reply moved to redefine the All Female Dancers Class. (ECF No.

10    55 at 2.) The proposed new definition includes “all females who are, or should legally be,

11    licensed by the City of Reno as an adult interactive cabaret performer, as that term is

12    defined in RMC 5.06.011.” (Id. at 2-3.) Arguing that performers benefit most from a

13    damages perspective by assuming that they are independent contractors rather than

14    employees, the reply states that “Named Plaintiffs in this lawsuit agree with Counsel’s

15    position that dancers are independent contractors rather than employees.” (Id. at 3.)

16    Plaintiffs proceed to argue that the RMC provisions burden performers beyond the

17    employee/independent contractor distinction because the gendered regulation also

18    impacts whether an establishment is classified as an adult interactive cabaret to begin

19    with. (Id. at 8-9.)

20           The Court agrees with Defendants’ argument that the Named Plaintiffs’ claims

21    present commonality and typicality concerns that defeat class certification. While

22    Plaintiffs’ attempt to redefine all performers as independent contractors may theoretically

23    cure the All Female Dancers’ Class commonality and typicality problems, the new class

24    definition and its explanation further exacerbates the adequacy issue. For these reasons,

25    the Court will not certify the All Female Dancers Class.

26                   1.      Commonality and Typicality

27           Defendants argue that the Named Plaintiffs are not typical of the class and that the

28    class lacks commonality. Both the commonality and typicality arguments stem from the

                                                       8
     Case 3:19-cv-00693-MMD-CLB Document 60 Filed 08/16/21 Page 9 of 19


1     distinction between performers who are employees and those who are independent

2     contractors. Plaintiffs allege in their Motion that each Named Plaintiff performer was

3     registered as an independent business. (ECF No. 49 at 5.) Although Plaintiffs’ argument

4     appears to shift somewhat between the Complaint, Motion, and reply, the Court

5     understands that the proposed All Female Dancers Class alleges that the definition of

6     “interactive adult cabaret performer” discriminates on the basis of gender by requiring

7     female performers to obtain work cards and/or business licenses while male performers

8     are not so required.

9           Defendants note that not only are the Named Representatives classified as

10    independent contractors, but Plaintiffs Castellanos, Courtney, Jasper, Rachet, and

11    Stagner were each licensed independent business owners who had worked at a club

12    owned or operated by Keshmiri Entertainment Group (“KEG”).6 (ECF No. 52 at 10-12.)

13    KEG owns or operates three of the four licensed adult interactive cabarets in Reno—Wild

14    Orchid, Spice House, and Fantasy Girls (“KEG Clubs”). (Id. at 7-8.) Defendants assert

15    that KEG required its performers to sign an independent contractor agreement as a

16    condition of performance. (ECF Nos. 52 at 8; 52-11 at 20-29.) By contrast, the fourth and

17    only licensed adult interactive cabaret in Reno not owned or operated by KEG—Men’s

18    Club—permits performers to choose to be either hired as a part-time employee or to work

19    as an independent contractor. (ECF Nos. 52 at 8-9; ECF No. 52-12.) In light of KEG’s

20    requirements, Defendants argue that class members who performed at KEG Clubs were

21    not obligated to register as independent businesses because of the amended RMC

22    provisions. Rather, class members incurred those costs because KEG required them to

23

24
            6Three     of the Named Plaintiffs—Morales, Wells, and Whittle—did not respond to
25    Defendants’ written discovery requests and the Court previously deemed their answers
      to Defendants’ requests for admissions admitted. (ECF Nos. 32, 33, 46.) Accordingly, the
26    Court considers that Plaintiffs Morales, Wells, and Whittle have been deemed to have
      admitted they did not obtain business licenses (ECF Nos. 32-3 at 5; 32-6 at 5; 32-8 at 5),
27    and further that they were classified as independent contractors (ECF Nos. 32-3 at 6; 32-
      6 at 6, 32-8 at 6). As Morales, Wells, and Whittle have not complied further with this
28    litigation, the Court will focus on the remaining five Named Plaintiff performers.

                                                  9
     Case 3:19-cv-00693-MMD-CLB Document 60 Filed 08/16/21 Page 10 of 19


1     each register as an independent business owner instead of hiring them as part-time

2     employees.

3            The Court agrees that the distinction between performers who are independent

4     contractors and performers who were part-time employees divides the class and defeats

5     commonality. To satisfy Rule 23(a)’s commonality requirements, “a plaintiff must

6     ‘affirmatively demonstrate’ that their claims depend upon at least one common contention

7     the truth or falsity of which ‘will resolve an issue that is central to the validity’ of each one

8     of the class members’ ‘claims in one stroke.’” James v. Uber Techs. Inc., 338 F.R.D. 123,

9     131 (N.D. Cal. 2021) (quoting Wal-Mart v. Dukes, 564 U.S. 338, 350 (2011)). The Court

10    agrees with Defendants that KEG Clubs’ requirement that all performers register as

11    independent business owners splits those class members’ arguments (and Defendants’

12    defenses) from the arguments of class members who were not required to incur the

13    business licensure requirements as a condition precedent to performing. The class

14    members’ claims do not rise and fall together, but suffer from an interceding action by

15    KEG. Because the All Female Dancers Class is seeking “disgorgement of all fees” paid

16    for their work cards and licenses, the Court anticipates that Defendants will focus on the

17    causation distinction throughout the litigation, which may prove dispositive to some class

18    members but not others. Accordingly, the Court finds that commonality is not met.

19           Typicality is not met for similar reasons. “The test of typicality is whether other

20    members have the same or similar injury, whether the action is based on conduct which

21    is not unique to the named plaintiffs, and whether other class members have been injured

22    by the same course of conduct.” Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th

23    Cir. 1992). “The purpose of the typicality requirement is to assure that the interest of the

24    named representative aligns with the interests of the class.” Wolin v. Jaguar Land Rover

25    N. Am., LLC, 617 F.3d 1168, 1175 (9th Cir. 2010). None of the Named Plaintiffs were

26    employees, nor do they contest their classification as independent contractors. But

27    several class members do. As Defendants note, many absent class members have

28    objected to their classification as independent contractors in the pending Harris suit. (ECF

                                                     10
     Case 3:19-cv-00693-MMD-CLB Document 60 Filed 08/16/21 Page 11 of 19


1     No. 52 at 17.) Moreover, Plaintiffs do not account for potential class members who were

2     never classified as independent contractors and were therefore not obligated to obtain

3     business licenses. The Named Plaintiffs are therefore not typical of the entire class.

4              The Court is not persuaded by Plaintiffs’ argument that the distinction between

5     performers who are employees and independent contractors is immaterial. Contrary to

6     Plaintiffs’ concerns, the Court does not rely on the finding in another suit that some

7     performers were misclassified to conclude that some performers here are or are not

8     employees.7 The fact of whether the class members were in fact employees or

9     independent contractors is not directly at issue in this case, and the Court need not

10    determine whether each class member is properly classified. Instead, the Court finds

11    there is a lack of class cohesion because the Named Plaintiffs, who were each classified

12    as independent contractors, ask that all members of the All Female Dancers Class be

13    treated as independent contractors despite the fact that some class members disagree

14    with that classification and its resulting licensure costs. (ECF No. 55 at 2-3.) But the Court

15    cannot ignore that some class members are not independent contractors, or that some

16    consider themselves misclassified.

17             Plaintiffs’ attempt to redefine the All Female Dancers Class in their reply does not

18    cure these defects, but raises new concerns. While the new definition purports to assume

19    that all class members are independent contractors, this revision does not address

20    Defendants’ argument that KEG’s contracting agreement is the proximate cause of

21    performers being required to obtain business licenses. Even if the new definition did

22    resolve the commonality and typicality concerns, the Court would still deny the Motion

23    because proposed class counsel is not adequate to represent the All Female Dancers

24    Class.

25
               7Thatcase is Harris v. Diamond Dolls of Nevada, LLC, Case No. 3:19-cv-00598-
26    RCJ-CLB. The Court likewise finds Plaintiffs’ application of Myers v. Reno Cab Co., Inc.,
      -- P.3d --, 2021 WL 3238818 (Nev. Jul. 29, 2021), inapposite. (ECF No. 58 at 3.) The
27    class members may be employees under the FLSA but not employees for other
      purposes—but that does not change the fact that Named Plaintiffs seek to represent a
28    class of performers that includes a subgroup of persons alleging they were improperly
      required to register as independent business owners by KEG Clubs.
                                                 11
     Case 3:19-cv-00693-MMD-CLB Document 60 Filed 08/16/21 Page 12 of 19


1                    2.      Adequacy

2             Defendants’     adequacy   argument    centers   on   proposed    class   counsel’s

3     representation of Kamy Keshmiri, owner KEG, in prior and pending litigation. As noted

4     above, Keshmiri and KEG own or operate three of the four adult interactive cabarets

5     Plaintiffs reference in the Complaint—Wild Orchid, Fantasy Girls, and Spice House.

6     Proposed class counsel represents Keshmiri in two Fair Labor Standards Act lawsuits

7     filed by dancers in this District.8 One of those suits, Harris v. Diamond Dolls of Nevada,

8     LLC, is still pending. In that suit, performers sued Keshmiri and KEG Clubs for allegedly

9     misclassifying them as independent contractors.9 Some of the opt-in class members in

10    Harris are female adult interactive cabaret performers who were classified as independent

11    contractors in Reno during the time period at issue here. (ECF No. 52 at 18.) As a result,

12    proposed class counsel is litigating against absent class members in ongoing litigation

13    that involves overlapping issues with this case.

14             “The responsibility of class counsel to absent class members whose control over

15    their attorneys is limited does not permit even the appearance of divided loyalties of

16    counsel.” Kayes v. Pac. Lumber Co., 51 F.3d 1449, 1446 (9th Cir. 1995). The

17    ‘appearance’ of divided loyalties includes even situations where there may be “potentially

18    conflicting interests and is not limited to instances manifesting such conduct.” Id. The All

19    Female Dancers Class purports to represent all female adult interactive cabaret

20    performers who were required to pay a fee as a condition of performance. (ECF No. 49

21    at 2.) If the Court were to certify the All Female Dancers Class, proposed class counsel

22    would then be representing class members who he was opposing in currently pending

23    litigation.

24            The Court does not doubt proposed class counsel’s experience or qualifications to

25    litigate a class action suit. But when considering whether class counsel and the named

26

27            8Beckerv. Keshmiri, Case No. 3:19-cv-00602-LRH-WGC, and Harris v. Diamond
      Dolls of Nevada, LLC, Case No. 3:19-cv-00598-RCJ-CLB.
28
              9Harris,   Case No. 3:19-cv-00598-RCJ-CLB (ECF No. 1 at 2.)
                                                  12
     Case 3:19-cv-00693-MMD-CLB Document 60 Filed 08/16/21 Page 13 of 19


1     representatives are adequate, the Court is concerned most with the interests of absent

2     class members. See Kayes, 51 F.3d at 1446. Even if no actual conflict manifests in this

3     litigation, as Plaintiffs contend, the circumstances raise an appearance of proposed class

4     counsel’s divided loyalties between the performers and their employer, a long-standing

5     client of proposed class counsel. The appearance of a potential conflict is intensified by

6     the fact that all named representatives allege they are independent contractors, while

7     many performers in the Reno area are currently alleging that they are employees under

8     the Fair Labor Standards Act and that proposed counsel’s clients, Keshmiri and KEG

9     Clubs, misclassified them.

10           Plaintiffs exacerbated the appearance of divided loyalties in their reply by

11    attempting to redefine the class to either exclude members who did not conform with their

12    earlier definition, or to remove the classification issue by simply assuming all members

13    are independent contractors. Instead of proposing subclasses to mitigate the problem of

14    divisions in the All Female Dancers Class, Plaintiffs instead ask the Court to treat all class

15    members as independent contractors and ignore the potential causation problems caused

16    by Keshmiri and KEG. Moreover, Plaintiffs’ articulation of how the amended RMC

17    provisions burden the All Female Dancers Class members expressly raises how the

18    provisions also regulate the adult interactive cabarets themselves. When considered

19    holistically, the Court finds that there is at least an appearance of divided loyalties

20    between the class members and proposed class counsel’s other clients whose interests

21    are opposed to class members in currently pending litigation.

22           Due to the protective concerns of Rule 23(a)(4) and for the reasons explained

23    above, the Court therefore will deny the Motion as to the All Female Dancers Class.

24           B.     Under 21 Dancers Class

25           Plaintiffs also seek to certify a class of “all Adult Interactive Cabaret Performers

26    who are between 18 and 21 years of age and who have a work card and/or license as

27    required under any provision of the Reno Municipal Code[ ] . . . as well as all potential

28    Adult Interactive Cabaret Performers at any of the existing licensed Adult Interactive

                                                   13
     Case 3:19-cv-00693-MMD-CLB Document 60 Filed 08/16/21 Page 14 of 19


1     Cabarets in Reno.” (ECF No. 49 at 2.) The Under 21 Dancers Class is a subclass of the

2     All Female Dancers Class, but claims additionally that RMC § 5.06.080(b) impermissibly

3     barred them from performing because RMC § 5.06.080(b) infringes on their First

4     Amendment right to perform at adult interactive cabarets. Plaintiffs assert there are 44

5     known members of the Under 21 Dancers Class, not including the potential class

6     members who would have begun performing but were deterred by the amended RMC

7     provisions. (ECF No. 49 at 6.) Defendants argue that the Under 21 Dancers Class should

8     not be certified because Plaintiffs have not shown joinder is impracticable. (ECF No. 52

9     at 13-15.) The Court agrees with Defendants.

10                  1.     Numerosity

11           Rule 23(a)(1)’s numerosity requirement means that “the difficulty or inconvenience

12    of joining all members of the class makes class litigation desirable.” Acuna v. S. Nev.

13    T.B.A. Supply Co., 324 F.R.D. 367, 380 (D. Nev. 2018). “Generally, courts have held that

14    numerosity is satisfied when the class size exceeds forty members.” Anderson v. Briad

15    Rest. Grp., LLC, 333 F.R.D. 194, 202 (D. Nev. 2019). But the analysis “requires

16    examination of the specific facts of each case and imposes no absolute limitations.”

17    Acuna, 324 F.R.D. at 380. When considering whether joinder is practicable, courts may

18    evaluate “whether the proposed class members are known and identifiable,” the

19    “geographical diversity of class members,” and the “ability of individual claimants to

20    institute separate suits.” Jordan v. Los Angeles Cnty., 669 F.2d 1311, 1319-20 (9th Cir.

21    1982), vacated on other grounds by 459 U.S. 810 (1982).

22           Defendants argue several reasons why numerosity is not met for the Under 21

23    Dancers Class. First, Defendants contend the accurate number of class members is not

24    44, but 35, as that is the number of performers between 18 and 21 when the litigation was

25    initiated who had valid, unexpired licenses. (ECF No. 52 at 14.) Next, Defendants argue

26    that even with a higher number of class members, joinder would be practicable in this

27    instance because the identities of all then-working performers are publicly available. (Id.)

28    Third, Defendants note that 38 of the 44 identified Under 21 Dancers Class members are

                                                  14
     Case 3:19-cv-00693-MMD-CLB Document 60 Filed 08/16/21 Page 15 of 19


1     geographically concentrated in Nevada, with remaining residing in Northern California.

2     (Id.) Finally, Defendants argue that because the alleged damages amount per class

3     member is in the thousands, unnamed class members will be more likely to pursue their

4     claims individually should they so desire. (Id. at 15).

5             Setting aside Defendants’ argument that only 35 class members had valid licenses

6     at the time this suit was filed, the Court finds that joinder would be practicable in this

7     circumstance. Not only are there relatively few potential class members, but they are easy

8     to locate and not widely geographically dispersed. Moreover, any plaintiffs seeking lost

9     wages would have sufficient incentive to bring their own claims.

10            Plaintiffs’ argument that privacy concerns of the litigants favors certification is

11    unpersuasive. Not only is the identifying information for each under 21 performer already

12    available via the various licensing procedures, any additional concern stemming from the

13    publicity of litigation could be mitigated by moving to appear anonymously. Although

14    Plaintiffs asserted at oral argument that certification provides anonymity for class

15    members who could not proceed under a fictitious name in federal court, they are

16    mistaken.10 District courts may authorize parties to proceed under fictitious names

17    pursuant to their authority to manage pretrial proceedings under Rule 16(b), and may

18    issue protective orders limiting disclosures of a party’s name under Rule 26(c). See Does

19    I thru XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1069 (9th Cir. 2000) (noting there

20    is a balance between a party’s need for anonymity the public’s interest in open judicial

21    proceedings); see also Doe v. Kamehameha Schs./Bernice Pauahi Bishop Estate, 596

22    F.3d 1036, 1042 (9th Cir. 2010) (outlining the four-factor test for permitting fictitious name

23    use).

24            Finally, Plaintiffs seek to include all persons who would have begun working as an

25    adult interactive cabaret performer but were deterred from doing so by the amended RMC

26

27            10In
                 fact, Plaintiffs acknowledge in their reply that U.S. Magistrate Judge Valerie
      Cooke permitted an adult interactive cabaret performer to proceed under a pseudonym
28    in Discopolus LLC v. City of Reno, Case No. 3:17-cv-00574-MMD-VPC. Such a path
      would be available for performers who fear to bring their claims in their own name.
                                                  15
     Case 3:19-cv-00693-MMD-CLB Document 60 Filed 08/16/21 Page 16 of 19


1     provisions. The Court will not consider these speculative class members in its numerosity

2     consideration. While there may indeed be some, even many, who fit this description,

3     Plaintiffs have not provided any evidence that these potential class members exist, how

4     many class members there are, or what criteria establishes them as a member of the

5     Under 21 Dancers Class. The Court agrees with Defendants that the potential Under 21

6     Dancers comprise a class that is too nebulous to certify. (ECF No. 52 at 24-25.) Without

7     more, the Court cannot use the speculative potential performers to satisfy numerosity of

8     the Under 21 Dancers Class.

9                   2.     Adequacy

10           Even if the Court were to find that joinder was impractical, however, the adequacy

11    concerns that the Court explained above likewise apply to the Under 21 Dancers Class.

12    Proposed class counsel cannot avoid the appearance of divided loyalties in representing

13    a class of performers while simultaneously representing their employers. First, because

14    the Under 21 Dancers Class assumes the claims of the All Female Dancers Class, the

15    same issues Court explains above apply here. But the issues unique to the Under 21

16    Dancers Class also implicate appearances of divided loyalties. Defendants argue that it

17    is not the City, but the owners of the adult interactive cabarets who decide whether to

18    serve alcohol, thereby triggering the provisions that bar performers under 21 from

19    remaining on the premises. While the Court does not weigh in on the merits of the City’s

20    argument, Plaintiffs once again must consider whether KEG shares in the causation of

21    the Under 21 Dancers Class members’ damages. Because proposed class counsel still

22    represents Keshmiri and KEG, there is at least an appearance that the class members’

23    interests may be compromised to promote other clients’ interests.

24           Because both numerosity and adequacy are not met, the Court will deny the

25    Motion as to the Under 21 Dancers Class.

26           C.     18 to 21 Year Old Patron Class

27           Unlike the other proposed classes, the 18 to 21 Year Old Patron Class seeks only

28    injunctive and declaratory relief. Defendants argue that Plaintiffs lack standing to bring an

                                                   16
     Case 3:19-cv-00693-MMD-CLB Document 60 Filed 08/16/21 Page 17 of 19


1     age-based discrimination claim because they cannot demonstrate that they are treated

2     differently from a similarly situated group. The Court is unpersuaded by this argument

3     because Plaintiffs argue that they are treated differently from other 18 to 21 year olds who

4     patron establishments that serve alcohol, not that they are treated differently from patrons

5     over 21.

6            However, plaintiffs who seek certification under Rule 23(b)(2) must still

7     demonstrate the four requirements of Rule 23(a). Because Plaintiffs have failed to

8     demonstrate numerosity, the Court will deny the Motion.

9                    1.    Standing

10           Defendants argue that because persons under 21 are not similarly situated to

11    those over 21, Plaintiffs cannot demonstrate an injury in fact. (ECF No. 52 at 21.)

12    Defendants misunderstand Plaintiffs argument. Plaintiffs do not assert that they are

13    treated differently from those over 21, but that they are treated differently from 18 to 21

14    year old patrons of other establishments that serve alcohol. Specifically, Plaintiffs argue

15    the law prohibiting under 21 patrons from remaining on the premises of establishments

16    that are not adult interactive cabarets but do serve alcohol is not enforced and that these

17    regulations are not narrowly tailored11 because other establishments that serve alcohol

18    may use other measures to prevent serving to underage persons, such as carding patrons

19    at the bar or issuing wristbands to those under 21. (ECF No. 55 at 10-11.) If Plaintiffs are

20    correct that the generally applicable statutes, NRS § 202.030 and RMC § 5.07.030, are

21    not similarly enforced at other establishments, then they have articulated an injury for

22    which enjoining § 5.08.080(b) may grant relief.

23    ///

24    ///

25

26           11The   Court notes that “[s]tates may discriminate on the basis of age without
      offending the Fourteenth Amendment if the age classification in question is rationally
27    related to a legitimate government interest.” Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 83
      (2000). Accordingly, Defendants will not be required to “match age distinctions and the
28    legitimate interests they serve with razorlike precision.” Id. However, this is a question on
      the merits for the Court to determine later.
                                                   17
     Case 3:19-cv-00693-MMD-CLB Document 60 Filed 08/16/21 Page 18 of 19


1                    2.     Numerosity

2            The seven named plaintiff dancers, as under 21 performers, and Plaintiff Maryann

3     Rose Brooks, as a patron, seek to represent a class of “thousands of people between 18

4     and 21 years of age” who would like to visit a strip club in Reno but are prohibited from

5     doing so. (ECF No. 49 at 8.) Although Plaintiffs aver that there are “countless” persons

6     who fit the class definition (id. at 5), they provide no evidence or facts to support this

7     allegation, despite the fact that discovery is now completed.12 Because “[m]ere

8     speculation as to the number of class members is insufficient,” the Court lacks the

9     requisite information to determine whether numerosity is satisfied. Berry v. Baca, 226

10    F.R.D. 398, 403 (C.D. Cal. 2005) (finding numerosity was not met when plaintiff alleged

11    10,000 similarly situated plaintiffs but only had evidence of 33 possible members). The

12    Court therefore will deny the Motion as to the 18 to 21 Year Old Patron Class.

13           Defendants do not argue that numerosity is not met for the 18 to 21 Patron Class.

14    The Court arrives at this conclusion through its own “rigorous analysis.” Wal-Mart, 564

15    U.S. at 350. The party seeking class certification “must affirmatively demonstrate his

16    compliance with” Federal Rule of Civil Procedure 23. Id. at 350. “Rule 23 does not set

17    forth a mere pleading standard.” Id. Instead, “certification is proper only if the ‘trial court

18    is satisfied, after a rigorous analysis, that the prerequisites of Rule 23(a) have been

19    satisfied.’” Id. at 351. However, because the issue is a lack of evidence rather than

20    demonstrated evidence to the contrary, and because it was not disputed by Defendants

21    in their opposition to the Motion, the Court will permit Plaintiffs to file a renewed motion

22    within 30 days if they wish to cure the numerosity issue as to the 18 to 21 Patron Class

23    only.13 If Plaintiffs do not file an amended motion to certify only the 18 to 21 Patron Class

24    within 30 days, Plaintiffs may proceed with their claims for injunctive relief as individuals.

25
             12The scheduling order set the discovery deadline as April 2, 2021 (ECF No. 42 at
26    2), over a month after Plaintiffs’ filing of the Motion on February 25, 2021 (ECF No. 49).
27           13Defendants  argue that the class action mechanism is not necessary for Named
      Plaintiffs to pursue injunctive relief. (ECF No. 52 at 22.) Apart from the fact that
28    Defendants argue in the same breath that Plaintiffs lack standing, the Court considers the

                                                    18
     Case 3:19-cv-00693-MMD-CLB Document 60 Filed 08/16/21 Page 19 of 19


1     V.     CONCLUSION

2            The Court notes that the parties made several arguments and cited to several

3     cases not discussed above. The Court has reviewed these arguments and cases and

4     determines that they do not warrant discussion as they do not affect the outcome of the

5     motion before the Court.

6            It is therefore ordered that Plaintiffs’ motion to certify class (ECF No. 49) is denied.

7            It is further ordered that Plaintiffs are granted leave to file a renewed motion within

8     30 days as to the 18 to 21 Year Old Patron Class only. The motion must establish that

9     the class meets the numerosity requirement as outlined herein. If Plaintiffs do not file a

10    renewed motion, they may proceed with their claims individually.

11           DATED THIS 16th Day of August 2021.

12

13

14                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
15

16

17

18

19
20

21

22

23

24

25

26    risk of mootness should class certification be denied. Given that the Complaint was filed
      in 2019 and age of the class members in question is limited to a three year age period,
27    there is a risk that all Named Plaintiffs could turn 21 before the case is resolved, risking
      that injunctive relief would be unnecessary to redress their harm. Cf. De Funis v.
28    Odegaard, 416 U.S. 312, 318-19 (1974) (explaining that a student challenging admissions
      procedures claim was moot because he would soon graduate).
                                                   19
